Citation Nr: 9931334	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  99-08 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend.


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs Medical and Regional Office 
(VAMROC) Center in Fargo, North Dakota.  

In correspondence received from the veteran in April 1999, he 
appeared to raise the issues of service connection for a 
hearing loss, and of an increase for his left shoulder 
disability.  He also appeared to raise the hearing loss issue 
during his July 1999 Travel Board hearing.  It appears that 
new issues have been raised that have not been addressed by 
the RO.  The RO is to review these claims and take 
appropriate action.

At the time of his July 1999 Travel Board hearing, the 
veteran withdrew a claim of entitlement to service connection 
for a right hip disorder.  Therefore, this decision will be 
limited to the issue noted on the preceding page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no competent medical evidence of a nexus between 
the claimed left hip disorder and the veteran's period of 
active military service or some incident thereof.





CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
left hip disorder is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has alleged that he developed a left hip disorder 
as a result of injury sustained during service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 
3.303(a).  Service connection requires a finding that there 
is a current disability that has a definite relationship with 
an injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).
  
However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well-grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In this case, the Board finds that the claim for service 
connection for a left hip disorder is not well-grounded.  
There is absolutely no competent medical evidence of record 
that provided a nexus between the claimed left hip disorder 
and the veteran's period of active service or any incident 
therein.  

In this regard, the Board notes that the medical evidence 
includes service medical records, private and VA clinical and 
examination reports, as well as other non-medical evidence 
including the transcript of a July 1999 Travel Board hearing 
when the veteran and a friend testified.  The veteran 
attributes his left hip disorder to injuries sustained in 
service from jumps as a paratrooper.  However, he has offered 
no medical evidence to show such a causal relationship 
between his current left hip condition and his service or any 
service-connected disability.  

Service medical records, including the November 1946 
discharge examination report, contain no complaint, finding 
or diagnosis referable to a left hip disorder.   Post-service 
medical records include numerous private and VA treatment and 
examination reports for the period from 1947 through 1998.  
These records show treatment and examination for various 
complaints and conditions.  However, the first medical record 
referable to a left hip disorder is contained in a March 1998 
VA general medical examination report, in which the veteran 
reported complaints of left hip pain for the previous three 
to four months, with no recollection of any left hip injury.  
That report noted findings of possible early aseptic necrosis 
of the left hip, but contains a diagnosis that no left hip 
condition was found.  Subsequent private medical records in 
July 1998 show that the veteran was diagnosed with avascular 
necrosis of the left femoral head, and underwent an operation 
for insertion of a bipolar endoprosthesis of the left hip.  
However, none of the competent medical evidence of record 
shows that the veteran's left hip disorder is related to 
service.  Thus, the claim is not plausible and, therefore, 
not well-grounded.  Rabideau v. Derwinski, 2 Vet.App. 141, 
143-44 (1992).

If the veteran were to rely solely on his own assertion that 
his present left hip disorder is attributable to inservice 
injury, his own lay opinion would be insufficient evidence to 
support the claim.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992) (holding that lay persons are not competent to offer 
medical opinions).

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for a left hip disorder.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Morton v. West, No. 96-
1517, slip op. at 3-4 (Ct. Vet. App. July 14, 1999); Epps, 
126 F.3d at 1469; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).


ORDER


Entitlement to service connection for a left hip disorder is 
denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

 

